Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 1 of 17 PageID #:787




                          Exhibit A
  Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 2 of 17 PageID #:788




Wacker Drive Executive Suites v. Jones Lang LaSalle American (Illinois), LP

            EXPERT OPINION REPORT OF ROBERT KAESTNER
                               Pursuant to Fed. R. Civ. P., Rule 26

Court: United States District Court – Northern District of Illinois
Case Number: 18-CV-05492
Case Name: Wacker Drive Executive Suites v. Jones Lang LaSalle American (Illinois), LP
Subject: Mandating the Use of Union Labor Raises Costs
Prepared By: Robert Kaestner
Date: January 17, 2020

   Qualifications, Publications, Cases, and Compensation of Witness.

     I am a qualified expert witness in this matter. I have a Ph.D. in economics and an extensive
record of scholarly publications in labor economics and other applied microeconomic fields. I have
published 130 articles in academic journals. I have also been awarded numerous research grants
from the federal government and from non-profit organizations that have been administered almost
always through the universities where I have held appointments. I have held appointments as a
tenured, Full Professor at Baruch College of the City University of New York, the University of
Illinois (University of Illinois System), the University of Illinois at Chicago and the University of
California at Riverside. Currently, I am a Research Professor at the University of Chicago. I am a
Research Associate of the National Bureau of Economic Research, which is widely considered the
most prestigious group of economists in the world. I serve or have served on the editorial boards
of several, leading academic journals.

    A list of publications authored in the past ten years is attached as Appendix B. I have not served
as an expert witness at a trial or deposition in the past four years.

   The compensation to be paid for my study and testimonial in this case amounts to $650 per
hour for each hour of service provided.

   Mandating the Use of Union Labor Raises Costs

    I reviewed the Amended Class Action Complaint of Wacker Drive Executive Suites, LLC and
the Wacker Drive Executive Suites, LLC Response to Defendant’s First Set of Interrogatories.

    In this report, I provide evidence related to whether mandating the use of union labor to move
in and out of, and renovate commercial office space in downtown Chicago affects the costs of such
activities. The evidence I present consists of a review of the academic literature on this issue, and
from an original analysis of official government data. In that analysis, I estimate the difference in
wages (and fringe benefits) between union and non-union workers in occupations typically used
to move into and renovate commercial space in downtown Chicago.




                                                  1
    Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 3 of 17 PageID #:789




     The union wage premium, which measures the difference between union and non-union wages
and is expressed as a percent of non-union wage, has been widely documented in the academic
literature. There is overwhelming evidence that unions raise wages. The evidence is extensive and
spans many years and many contexts. The evidence is also uniform—every study finds that there
is a large, positive wage premium for union workers. And most importantly, evidence shows that
the union wage premium in construction is very high.

     The results of the following published studies support this conclusion.




        •   Lewis (1986): reported that between 1970 and 1979, unions raised wages by 14%
            among all workers.
        •   Card (1996): reported that in 1987-88, unions raised wages by 17% among all workers,
            but as much as 28% for lower-skilled workers.
        •   Hirsch (2004): reported that between 1973 and 2001, unions raised wages by between
            18% and 28% among all workers.
        •   Farber et al. (2018); reported that between 1936 and 2015, unions raised wages by 15%
            to 20% among all workers.

     As the results of the studies above show, the evidence documenting a union wage premium is
quite uniform. Across all occupations, unions raise wages of their members by approximately 15%
relative to non-union workers and this premium has been remarkably stable over a long period of
time.




        •   Northrup (1984) 1: reported union wage premiums for skilled (unskilled) workers in
            construction of 43% (50%) in 1936 and 46% (69%) in 1970.
        •   Allen (1988): reported union wage premiums for construction workers of between 37%
            and 56% for the period between 1967 and 1983.
        •   Linneman et al. (1990) 2: reported union wage premiums for construction workers of
            between 34% and 52% for the period between 1973 and 1986.



1
 As reported in Thieblot, Armand J. 2001. “The Fall and Future of Unionism in Construction.” Journal of
Labor Research 22( 2): 287– 306.
2
 As reported in Allen Steve G. 1994. Developments in Collective Bargaining in Construction in the 1980s
and 1990s, In Paula B. Voos, ed. Contemporary Collective Bargaining in the Private Sector Madison, WI:
Industrial Relations Research Association, 1994, pp. 411-445.




                                                                                                     2
    Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 4 of 17 PageID #:790




        •   Hirsch (undated) 3: reported union wage premiums for construction workers of between
            34% and 41% for the period between 1983 and 1992.
        •   Bratsburg and Ragan (2002)) 4: reported union wage premiums for construction
            workers of between 24% and 54% for the period between 1967 and 1999.
        •   Blanchflower and Bryson (2004): reported union wage premiums for construction
            workers of 52% in 1983-1988 and 41% in 1996-2001.
        •   Bilginsoy (2013): reported union wage premiums for construction workers of 47% in
            1983-1988 and 38% in 2002-2007.

     In these studies of construction occupations, the evidence documenting a union wage premium
is quite uniform and relatively stable over time. In the construction industry, unions raise wages
of their members by approximately 40% relative to non-union workers (using the most recent
estimates reported by Blanchflower and Bryson and Bilginsoy).




    To provide evidence of the difference in the cost of union and non-union labor in construction
and moving occupations in Chicago, I conducted an empirical analysis that compared the wages
of union to non-union workers in occupations commonly used to move into and renovate office
space in downtown Chicago. These occupations were selected based on experience of the plaintiff
and come from occupations classified by the U.S. Bureau of the Census. The occupations are listed
in Appendix A.

     Data for the analysis came from the Current Population Survey (CPS) from 2011 to 2019. The
Current Population Survey is the main source of labor force statistics in the United States and is
conducted jointly by the U.S. Census Bureau and U.S. Bureau of Labor Statistics. It is a monthly
survey of approximately 60,000 households that collects information on labor force characteristics
including wages, occupation and union membership of individuals in the household. In each
month, approximately 25% of the sample who are working is asked about the wage they earn on
their job, their occupation and whether they belong to a union. This sample is referred to as the
Outgoing Rotation Group (ORG). The ORG of the CPS is the most widely used data to examine
the difference in union and non-union wages. The sample for the analysis is restricted to workers
ages 18 to 64 who are employed in the private sector. I combined years of data (2011-2019) to
insure sufficiently large sample sizes to obtain reliable estimates.



3
 As reported in Allen Steve G. 1994. Developments in Collective Bargaining in Construction in the 1980s
and 1990s, In Paula B. Voos, ed. Contemporary Collective Bargaining in the Private Sector Madison, WI:
Industrial Relations Research Association, 1994, pp. 411-445.
4
 As reported in Belman, Dale, and Paula B. Voos. 2006. “Union Wages and Union Decline: Evidence from
the Construction Industry.” Industrial and Labor Relations Review 60(1): 67– 87.




                                                                                                     3
     Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 5 of 17 PageID #:791




        The first step in my analysis was to estimate the union wage premium for the combined
occupations listed in Appendix A. I calculate this estimate separately for workers in the U.S. who
reside outside the metropolitan area of Chicago (Chicago-Naperville-Joliet) and for workers living
in the Chicago metropolitan area. The Chicago-Naperville-Joliet metropolitan area is the closest
geographical area to Chicago that can be identified in the public-use CPS data. To obtain these
estimates, I adjust statistically for the fact that I am using data from several years (2011-2019),
that earnings information is reported as an hourly or weekly wage and accounting for the fact that
some people enter the sample twice (in different years). 5 I also calculate estimates using the sample
survey weight provided by the CPS.

          The results of my analysis are as follows:

          •   The union wage premium in the combined occupations listed in Appendix A is 39% in
              areas outside the Chicago metropolitan area. It is highly significant from a statistical
              perspective (p-value <0.001).

          •   The union wage premium in the combined occupations listed in Appendix A is 47% in
              the Chicago metropolitan area. The 8% difference in the union wage premium between
              the metropolitan Chicago area and the rest of the U.S. is statistically significant (p-
              value=0.06). The higher union wage premium in Chicago than the U.S. is consistent
              with the greater union density in Chicago than in the rest of the U.S.; the share of
              workers in unions in the occupations in Appendix A in Chicago is twice that of the U.S.

          •   I also found that there was no statistically significant or economically important
              difference in non-union wages in the Chicago metropolitan area and the rest of the U.S.

     It is important to recognize that these estimates of the union wage premium are similar to
estimates reported in the academic literature and described earlier. This provides evidence that
these estimates are valid and reasonable.

     Because there are demographic differences between union and non-union workers that may
be related to productivity differences, although the evidence to substantiate this claim is not
extensive or uniform, I obtained alternative estimates of the union wage premium adjusting for
age, education, gender and race. I do so in steps: first adjusting for age and education, and then
adjusting for age, education, gender and race. Estimates from this analysis are as follows:

          •   After adjusting for age and education, the union wage premium in the combined
              occupations in Appendix A is 30% in areas outside the Chicago metropolitan area.


5
    Ordinary Least Squares regression methods are used to obtain estimates of the union wage premium.




                                                                                                        4
  Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 6 of 17 PageID #:792




           Further adjustment for gender and race yields an estimate of 28%. All estimates are
           highly significant from a statistical perspective (p-value <0.001).

       •   After adjusting for age and education, the union wage premium in the combined
           occupations in Appendix A is 40% in the Chicago metropolitan area. The10%
           difference in the union wage premium between the metropolitan Chicago area and the
           rest of the U.S. is statistically significant (p-value=0.01). Further adjustment for gender
           and race yields an estimate of 36%. The 8% difference in the union wage premium
           between the metropolitan Chicago area and the rest of the U.S. is statistically significant
           (p-value=0.04).

     Overall, the union wage premium in Chicago in the relevant occupations remains very high
(30% to 36%) even after adjusting for demographic factors and consistent with results from the
academic literature. However, these adjustments are only valid if they represent true productivity
differences between union and non-union workers. This is a claim that is not well founded by
direct evidence.



     I also obtained estimates of the union wage premium by several occupational groups
constructed from the individual occupations in Appendix A. I grouped occupations into categories
because, despite being the largest and most appropriate source of data, the CPS does not have
sufficient sample sizes to obtain estimates of the union wage premium in each individual
occupation (see Appendix A for groupings). This is the case even when combining several years
of data (2011-2019). Moreover, even when individual occupations are combined into larger
groups, the CPS does not have sufficient sample sizes to obtain reliable estimates of the union
wage premium in the metropolitan Chicago area. Therefore, I obtain the estimates of the union
wage premium for each occupational group for the entire country using the same procedure as that
used to obtain estimates of the union wage premium for the combined occupations. I then adjust
for the fact that the union wage premium in Chicago is higher than in the country as a whole. How
much is added depends on what adjustments were included in the analysis. For the baseline case,
I add 8% to estimate the occupational group-specific union wage premium in metropolitan
Chicago. If I include adjustments for age and education, then I add 10%, and if I include additional
adjustments for gender and race then I add 8%. All of these estimates are noted above.

        The results are shown in Table 1. All occupational group-specific estimates of the union
wage premium for the U.S. in Table 1 are highly statistically significant (p-value<0.001). As
noted, estimates for the Chicago metropolitan area are calculated by adding either 8% to the
estimates for the U.S (columns 2 and 3) or 10% (column 2). As can be observed, estimates of the
union wage premium by occupational group in Chicago vary modestly. In the baseline case,
estimates range from 30% for moving-related occupations to 36% to 50% for construction
occupational groupings. When additional adjustment is made for demographic factors, estimates
range from 24% to 46%.




                                                                                                    5
  Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 7 of 17 PageID #:793




                          Table 1. Estimates of the Union Wage Premium by Occupation
 Occupational           Union Wage             Union Wage             Union Wage         Union Wage Premium
 Group                   Premium in            Premium in              Premium in           in Metropolitan
                             U.S.         Metropolitan Chicago Metropolitan Chicago             Chicago
                                                                     (Adjustment-1)          (Adjustment-2)
 Carpenter                   42%                   50%                    44%                     41%
 Electrician                 28%                   36%                    32%                     29%
 Drywaller                   42%                   50%                    46%                     42%
 Plumber                     38%                   46%                    40%                     36%
 Laborer                     38%                   46%                    41%                     38%
 Installer                   35%                   43%                    37%                     34%
 Operating Engineer          34%                   42%                    39%                     36%
 Mover                       22%                   30%                    27%                     24%
Adjustment-:1 adjusts for differences in the age and education composition of union and non-union workers.
Adjustment-2: adjusts for differences in the age, race, gender and education composition of union and non-union
workers.

     The simple average of the union wage premium across occupational groups in the Chicago
metropolitan area is 43% in the baseline case. This estimate is remarkably close to estimates
presented in the previous section. Specifically, the (weighted average) of the union wage premium
in the combined occupations in the Chicago metropolitan area is 47%. Note this latter figure was
calculated directly, and did not rely on the 8% adjustment used to calculate the occupational-group
specific union wage differentials in Chicago metropolitan area. The similarity of the two estimates
suggests that the occupational group-specific estimates obtained by adding 8% (or 10%) to the
national estimates is relatively accurate and a valid approach.




    An alternative approach to estimating the union wage premium in construction occupations is
to make use of published estimates of the prevailing wage for construction workers in Cook County
published by the Illinois Department of Labor (IDOL). It is well known that the prevailing wage
published by IDOL is the union wage and not the competitive (non-union) market wage, which is
sometimes referred to as the prevailing wage. The IDOL prevailing wage is the wage plus fringe
benefits paid to construction workers on public works jobs. Almost all such workers are unionized.
Therefore, the IDOL prevailing wage is an accurate estimate of the wage and fringe benefit costs
of union workers in construction occupations in Cook County. Another advantage of this
alternative approach is that it incorporates the effect of unions on fringe benefits. It is well
documented that unions raise fringe benefits above that paid to non-union workers (Freeman 1981;
Budd 2005). Therefore, the analysis of the union wage premium that does not incorporate fringe
benefit, as above, may understate the difference in total labor costs between union and non-union
labor.

   IDOL does not publish a prevailing wage for all of the occupations used to renovate
commercial premises in Chicago. Therefore, I can only use this alternative approach to estimate




                                                                                                             6
    Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 8 of 17 PageID #:794




the union cost differential for those occupations for which the IDOL published a prevailing wage.
As noted, the prevailing wage includes the hourly wage plus fringe benefits.

    To calculate the union wage and fringe benefit premium for the occupations with a published
prevailing wage, I use the non-union wage rate for the same occupations estimated using the CPS
data described above. The CPS data report hourly wages (i.e., does not include fringe benefits).
To calculate the non-union hourly wage plus fringe benefit rate, I multiply the non-union wage
estimated from the CPS data by 1.32 because the U.S. Bureau of Labor Statistics states that fringe
benefits average 32% of total compensation (https://www.bls.gov/news.release/pdf/ecec.pdf.

     As noted, the CPS does not have sufficient sample sizes to estimate the non-union wage rate
in a specific occupation in the Chicago metropolitan area. Therefore, I use the non-union wage
rate in a specific occupation in the U.S, as an estimate for Chicago. This is a valid approach to
estimate the non-union wage rate in Chicago metropolitan area because, as reported above, the
non-union wage in combined occupations in Appendix A does not differ statistically or
economically between the Chicago metropolitan area and the rest of the U.S. Accordingly, it is
reasonable to use the national, non-union wage rate in an occupation as an estimate of the non-
union wage rate in Chicago metropolitan area.

   Table 2 presents estimates of the union wage and fringe benefit premium for the occupations
with published IDOL prevailing wages. 6
                      Table 2. Alternative Estimates of the Union Wage Premium by Occupation
                         Occupations                      IDOL Cook     Non-Union   Non-Union      Union
                                                            County        Hourly     Wage Plus   Wage Plus
                                                           Prevailing     Wage        Fringe       Fringe
                                                             Wage                                Premium%
       Brickmasons, blockmasons, and stonemasons               46.88        20.21        26.68        76%
       Carpenters                                              48.55        20.31        26.81        81%
       Cement masons, concrete finishers, and                  46.25        22.27        29.40        57%
       terrazzo workers
       Construction laborers                                   43.72        18.39        24.27       80%
       Electricians                                            49.35        23.09        30.48       62%
       Glaziers                                                44.85        20.38        26.90       67%
       Painters, construction and maintenance                  47.30        18.91        24.96       89%
       Pipelayers, plumbers, pipefitters, and                  51.00        21.19        27.97       82%
       Steamfitters
       Plasterers and stucco masons                            44.50        19.47        25.70       73%
       Millwrights                                             48.55        22.87        30.19       61%


The first column of Table 2 lists the published IDOL prevailing wage by occupation (for July
2019). The second column shows the estimated non-union, hourly wage in the specific occupations
(in 2019) obtained from CPS data. The third column contains the wage plus fringe benefit cost of
non-union labor. This figure is calculated by multiplying the wage in column 2 by 1.32 to obtain


6
    https://www2.illinois.gov/idol/Laws-Rules/CONMED/Pages/2019-Rates.aspx




                                                                                                             7
    Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 9 of 17 PageID #:795




the wage plus fringe benefit hourly cost. Finally, the last column shows the union wage plus fringe
benefit premium as a percent of non-union compensation.

        The first point of note about the estimates of the union wage plus fringe benefit premium
in Table 2 is that they are larger than estimates in Table 1. For example, for carpenters, the estimate
of the union wage premium from the CPS is 50%; the analogous estimate derived from the
prevailing wage and inclusive of fringe benefits is 81%. This suggests that unions increase wages
and fringe benefits, but the union impact is relatively larger on fringe benefits than on wages.
Accounting for both of these effects, as in Table 2, leads to larger estimates of the difference in
the total cost of union labor vis-à-vis non-union labor. The second point of note about estimates in
Table 2 is their magnitudes; the total cost of union labor in Cook County relative to non-union
labor ranges from 57% to 89%--a very large cost differential.

        It is worth reiterating that the use of the IDOL prevailing wage to calculate the total
difference in union and non-union labor costs, as in Table 2, has the important advantage of
measuring in an highly accurate way the total (wage plus fringe benefit) costs of union labor in
Cook County in the occupations listed in Table 2. This information is largely reported by unions. 7
The disadvantage is that IDOL does not publish a prevailing wage for all the occupations typically
used to move into and renovate commercial premises in Chicago.



    The evidence documenting that union labor in moving and construction occupations is
substantially more costly than similar non-union labor is overwhelming. Published estimates of
the union wage premium in construction from academic studies are large with a typical estimate
indicating that union wages are 40% higher than non-union wages. Estimates from my analysis
are consistent with the published estimates and suggest that for Chicago, the union wage premium
in construction and building occupations is 47%. Estimates from analyses that adjust for
demographic factors are similar (36% to 40%). When adding in the effect of unions on fringe
benefits, as well as wages, the difference in union v. non-union costs in a sample of construction
occupations in Cook County increases to approximately 73% (simple average of estimates in Table
2).

    To summarize, the evidence is overwhelming that the cost of union labor is significantly
greater than the cost of non-union labor in Chicago. Also evident is that estimates of the union
wage premium in Table 1 are conservative. 8 Therefore, the use of estimates in Table 1 to calculate
damages will produce a conservative estimate.



7
    https://www2.illinois.gov/idol/Laws-Rules/CONMED/Pages/2018-Prevailing-Wage-Methodology.aspx
8
  Similarly, other evidence from the Bureau of Labor Statistics Modeled Wage Estimates program
indicates that estimates in Table 1 are conservative (https://www.bls.gov/mwe/).




                                                                                                     8
    Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 10 of 17 PageID #:796




      3. A General Approach to Estimating Damages to Potential Class Members

     Damages for each potential class member can be estimated using the evidence on the
differences in the cost of union and non-union labor presented in Table 1. The following steps
describe the approach:

      •   For each class member, the costs incurred for unions services will be available and can be
          aggregated into the occupational categories shown in Table 1 and listed in Appendix A
          (e.g., carpenter, electrician, and plumber).

      •   For each of these categories of labor, the non-union cost of that labor can be calculated by
          dividing the union cost of that type of labor by the corresponding union wage premium in
          Table 1. 9

      •   Then the differences in the costs of services between union and non-union labor can be
          calculated for each type of labor and summed to obtain the total excess costs of using union
          labor.

     The approach to calculating damages is general and will yield different damages depending
on the amount and cost of union labor employed in each service category. If a class member only
used carpentry, then the excess costs of union labor will reflect the higher costs of carpentry and
not the higher costs of other services. Many combinations of services can be accommodated by
this approach and damages applicable to each potential class member can be calculated.



    Dated: January 31, 2020                       Respectfully submitted,


                                                  /s/ Robert Kaestner
                                                  Robert Kaestner




9
 As noted, the union wage premium is equal to the union cost divided by the non-union cost (expressed as
a percent). Thus, the non-union cost of labor is equal to the union cost of labor divided by the union wage
premium.




                                                                                                         9
 Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 11 of 17 PageID #:797




References:

Allen, Steven G. 1988. "Declining Unionization in Construction: The Facts and the Reasons."
Industrial and Labor Relations Review, Vol. 41, No. 3 (April), pp. 343-59. _. 1994.

Allen, Steven G. 1988. “Further Evidence on Union Efficiency in Construction.” Industrial
Relations: A Journal of Economy and Society, 27(2): 232– 40.

Allen Steve G. 1994. “Developments in Collective Bargaining in Construction in the 1980s and
1990s”,
In Paula B. Voos, ed. Contemporary Collective Bargaining in the Private Sector, Madison, WI:
Industrial Relations Research Association, 1994, pp. 411-445

Bilginsoy, C. 2013. “Union Wage Gap in the U.S. Construction Sector: 1983–2007.” Industrial
Relations, 52: 677-701

Blanchflower, David and Alex Bryson. "What effect do unions have on wages now and would
Freeman and Medoff be surprised?" Journal of Labor Research, 25(3): 383-414.

Bratsberg, Bernt, and James F. Ragan. 2002. "Changes in the Union Wage Premium by Industry."
Industrial and Labor Relations Review, 56(1): 65-83.

Budd, J.W. 2005. “The effect of unions on employee benefits: Updated employer expenditure results.”
Journal of Labor Research, 26:669-676.

Card, D. 1996. “The effect of unions on the structure of wages: A longitudinal analysis.”
Econometrica, 64(4):957–979.

Freeman, Richard B. 1981. “The Effect of Unionism on Fringe Benefits.” Industrial and Labor
Relations Review, 34: 489–509.

Hirsch, Barry T. 2004. "Reconsidering Union Wage Effects: Surveying New Evidence on an Old
Topic." Journal of Labor Research, 25(2): 233-66.

Lewis, H. G. 1986. “Union relative wage effects.” Handbook of Labor Economics, 2:1139–1181.

Farber, Henry, et al. “Unions and Inequality over the Twentieth Century: New Evidence from
Survey Data”.

Linneman, Peter D., Michael L. Wachter, and William H. Carter. 1990. "Evaluating the Evidence
on Union Employment and Wages." Industrial and Labor Relations Review, 44(1):34-53.




                                                                                                      10
 Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 12 of 17 PageID #:798




                                            Appendix A
   1. Occupations Used in Analysis of Union Wage Premium

                                                                        2010 CENSUS   2010 SOC
                  OCCUPATION TITLE
                                                                          CODE(S)     CODE(S)

Brickmasons, blockmasons, and stonemasons                                  6220         47-2020
Carpenters                                                                 6230         47-2031
Carpet, floor, and tile installers and finishers                           6240         47-2040
Cement masons, concrete finishers, and terrazzo workers                    6250         47-2050
Construction laborers                                                      6260         47-2061
Operating engineers and other construction equipment operators             6320         47-2073
Drywall installers, ceiling tile installers, and tapers                    6330         47-2080
Electricians                                                               6355         47-2111
Glaziers                                                                   6360         47-2121
Insulation workers                                                         6400         47-2130
Painters, construction and maintenance                                     6420         47-2141
Paperhangers                                                               6430         47-2142
Pipelayers, plumbers, pipefitters, and steamfitters                        6440         47-2150
Plasterers and stucco masons                                               6460         47-2161
Helpers, construction trades                                               6600         47-3010
Miscellaneous construction and related workers                             6765         47-4090

Electrical and electronics repairers, industrial and utility               7100       49-2094, 49-
                                                                                          2095
Security and fire alarm systems installers                                 7130         49-2098
Control and valve installers and repairers                                 7300         49-9010
Heating, air conditioning, and refrigeration mechanics and installers      7315         49-9021
Millwrights                                                                7360         49-9044
Electrical power-line installers and repairers                             7410         49-9051
Telecommunications line installers and repairers                           7420         49-9052
Helpers—installation, maintenance, and repair workers                      7610         49-9098
Other installation, maintenance, and repair workers                        7630       49-9093, 49-
                                                                                          9099

Industrial truck and tractor operators                                     9600         53-7051
Laborers and freight, stock, and material movers, hand                     9620         53-7062
Material moving workers, all other                                         9750         53-7199




                                                                                          11
Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 13 of 17 PageID #:799




                                         Appendix A
 2. Occupational Groups Used in Table 1 (includes all occupations listed in part 1)


  Carpenters
  Electricians
  Drywallers (including the individual occupations listed below)
          Brickmasons, blockmasons, and stonemasons
          Drywall installers, ceiling tile installers, and tapers
          Glaziers
          Insulation workers
          Painters, construction and maintenance
          Paperhangers
          Plasterers and stucco masons
  Installers (including the individual occupations listed below)
          Electrical and electronics repairers, industrial and utility
          Security and fire alarm systems installers
          Control and valve installers and repairers
          Heating, air conditioning, and refrigeration mechanics and
          installers
          Millwrights
          Electrical power-line installers and repairers
          Telecommunications line installers and repairers
          Helpers—installation, maintenance, and repair workers
          Other installation, maintenance, and repair workers
  Laborers (including the individual occupations listed below)
          Construction laborers
          Helpers, construction trades
          Miscellaneous construction and related workers
  Operating engineers and other construction equipment
  operators
  Plumber (Pipelayers, plumbers, pipefitters, and steamfitters)
  Mover (including the individual occupations listed below)
          Industrial truck and tractor operators
          Laborers and freight, stock, and material movers, hand
          Material moving workers, all other




                                                                                      12
     Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 14 of 17 PageID #:800




                                           Appendix B
 Articles Published 2010 to present
1.    Joyce, Theodore, Kaestner, Robert and Jason Ward. (forthcoming). “The Impact of Parental
      Involvement Laws on the Abortion Rate of Minors.” Demography
2.    Antonakos, Cathy, Claudia J. Coulton, Robert Kaestner, Mickey Lauria, Dwayne E. Porter,
      and Natalie Colabianchi (forthcoming). “Built Environment Exposures of Adults in the
      Moving to Opportunity Experiment.” Housing Studies.
      DOI: 10.1080/02673037.2019.1630560
3.    Wehby, George, Dave, Dhaval, and Robert Kaestner. (forthcoming). “Effects of the
      Minimum Wage on Infant Health”. Journal of Policy Analysis & Management.
4.    Jaeger, David, Joyce Theodore and Robert Kaestner. (Forthcoming). “A Cautionary Tale of
      Evaluating Identifying Assumptions: Did Reality TV Really Cause a Decline in Teenage
      Childbearing?” Journal of Business & Economic Statistics.
      https://doi.org/10.1080/07350015.2018.1497510
5.    Schiman, Jeffrey, Kaestner, Robert, and Anthony Lo Sasso. 2019. “Infant Mortality and
      Adult Wellbeing: Evidence from Wartime Britain.” Labour Economics, 60:12-29
6.    Jaeger, David A., Theodore J. Joyce, and Robert Kaestner. 2019. Tweet Sixteen and
      Pregnant: Missing Links in the Causal Chain from Reality TV to Fertility. A replication
      study of Kearney & Levine (American Economic Review, 2015). International Journal for
      Re-Views in Empirical Economics, Vol 3(2019-1). DOI: 10.18718/81781.10
7.    Margerison, Claire E., Colleen MacCallum, Jiajia Chen, Yasamean Zamani-Hank, and
      Robert Kaestner. 2020. “Impacts of Medicaid Expansion on Health Among Women of
      Reproductive Age," American Journal of Preventive Medicine, 58(1):1-11.
8.    Gallagher, Ryan, Kaestner, Robert, and Joseph Persky. 2019. “The Geography of Family
      Differences and Intergenerational Mobility.” Journal of Economic Geography, 19(3): 589-
      618, https://doi.org/10.1093/jeg/lby026https://doi.org/10.1093/jeg/lby026
9.    Dave, Dhaval M., Kaestner, Robert, and George L. Wehby. 2018. “Does Public Insurance
      Coverage for Pregnant Women Affect Prenatal Health Behaviors?" Journal of Population
      Economics, 32(2):419-453.
10.   Kaestner, Robert and Kevin Callison. 2018. “An Assessment of the Forward-Looking
      Hypothesis of the Demand for Cigarettes.” Southern Economic Journal, 85(1): 48-70
11.   Hu, Luojia, Kaestner, Robert, Miller, Sarah, Mazumdar, Bhaskar, and Ashley Wong. 2018.
      “The Effect of the Affordable Care Act Medicaid Expansions on Financial Wellbeing.”
      Journal of Public Economics, 163:99-112.
12.   Kaestner, Robert, Schiman, Cuiping and G. Caleb Alexander. 2019. “Effects of Prescription
      Drug Insurance on Hospitalization and Mortality: Evidence from Medicare Part D." Journal
      of Risk and Insurance, 86(3): 595-628. https://doi.org/10.1111/jori.12229
13.   Roebuck, Christopher, Kaestner, Robert, and J. Samantha Dougherty. 2018. “Impact of
      Medication Adherence on Health Services Utilization in Medicaid.” Medical Care,
      56(3):266-273.
14.   Wherry, Laura, Miller, Sarah, Kaestner, Robert and Meyer, Bruce. 2018. “Childhood
      Medicaid Coverage and Later Life Health Care Utilization. Review of Economics and
      Statistics, 100(2): 287-302. doi: 10.1162/REST_a_00677. 2017 HCUP Outstanding Article
      of the Year Award.




                                                                                              13
  Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 15 of 17 PageID #:801




15. Kaestner Robert, Garrett, Bowen, Jiajia Chen, Anuj Gangopadhyaya, and Caitlyn Fleming.
    2017. “Effects of ACA Medicaid Expansions on Health Insurance Coverage and Labor
    Supply.” Journal of Policy Analysis and Management, 36(3):608-42.
16. Plurphanswat, Nanataporn, Kaestner, Robert, and Brad Rodu. 2017. “The Effect of Smoking
    on Mental Health.” American Journal of Health Behavior, 41(4):471-83.
17. Alexander, G. Caleb, Schiman, Cuiping and Robert Kaestner. (forthcoming). “Association
    Between Prescription Drug Insurance and Health Care Utilization among Medicare
    Beneficiaries." Medical Care Research and Review, 75(2):153–174.
18. Kaestner, Robert and Darren Lubotsky. 2016. “Do 'Skills Beget Skills'? Evidence on the
    Effect of Kindergarten Entrance Age on the Evolution of Cognitive and Non-cognitive Skill
    Gaps in Childhood.” Economics of Education Review, 53:194-206.
19. Kaestner, Robert and Darren Lubotsky. 2016. “Health Insurance and Income Inequality.
    Journal of Economic Perspectives, 30(2):1-29.
20. Kaestner, Robert. 2016. “Did Massachusetts Health Care Reform Lower Mortality? No
    According to Randomization Inference.” Statistics and Public Policy, 3(1):1-6.
21. Roebuck, M.C., J.S. Dougherty, R. Kaestner, and L.M. Miller. 2015. “Increased Use of
    Prescription Drugs Reduces Medical Costs In Medicaid Populations.” Health Affairs,
    34(9):1586-1593.
22. Dave, Dhaval, Sandra Decker, Robert Kaestner and Kosali Simpon. 2015. “The Effect of
    Medicaid Expansions in the Late 1980s and Early 1990s on the Labor Supply of Pregnant
    Women. American Journal of Health Economics, 1(2):165-193.
23. Gordon, Rachel A., Hofer, Kerry G., Fujimoto, Ken A., Colwell, Nicole, Kaestner, Robert
    and Korenman, Sanders. 2015. “Identifying High Quality Preschool Programs: New
    Evidence on the Validity of the ECERS-R in Relation to School Readiness Goals.” Early
    Education and Development, 26(8):1086-1110.
24. Callison, Kevin and Robert Kaestner. 2015. “Cigarette Taxes and Smoking: Will Higher
    Taxes Yield a Public Benefit?” Regulation 37(4):42-46.
25. Kaushal, Neeraj and Robert Kaestner. 2015. “Are Foreign-trained Nurses Perfect Substitutes
    for US-trained Nurses?" Industrial and Labor Relations Review.
     doi: 10.1177/0019793915592624
26. Kaestner, Robert and Anthony Lo Sasso. 2015. “Does Seeing the Doctor More Often Keep
    You Out of the Hospital?” Journal of Health Economics. 39: 259-272.
27. Kaestner, Robert, Michael Darden and Darius Lakdawalla. 2014. “Are Investments in
    Disease Prevention Complements? The Case of Statins and Health Behaviors.” Journal of
    Health Economics, 36:151-163.
28. Zhenxiang Zhao, Robert Kaestner, Xin Xu. 2014.”Spatial Mobility and Environmental
    Effects on Obesity.” Economics & Human Biology, 14:128-140.
29. Kaestner, Robert and Ofer Malamud. 2014. “Self-selection and International Migration: New
    Evidence from Mexico.” Review of Economics and Statistics, 96(1): 78-91.
30. Callison, Kevin and Robert Kaestner. 2014. “Do Higher Tobacco Taxes Reduce Adult
    Smoking? New Evidence of the Effect of Recent Cigarette Tax Increases on Adult
    Smoking.” Economic Inquiry, 52(1):155-172.
31. Eiríksdóttir, Védís, Asgeirsdottir, Tinna, Bjarnadóttirr, Ragnheiður, Kaestner, Robert,
    Cnattingius, Sven et al. (2013). “Low Birth Weight, Small for Gestational Age and Preterm
    Births Before and After the Economic Collapse in Iceland: A Population Based Cohort
    Study.” PloS ONE 8(12): e80499. doi:10.137/journal.p.one.00.80.499.




                                                                                            14
  Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 16 of 17 PageID #:802




32. Abner, Kristin, Robert Kaestner; Sanders Korenman; and Rachel A Gordon. 2013. “Does
    Child Care Quality Mediate Associations between Type of Care and Development?” Journal
    of Marriage and the Family, 75(5):1203-1217.
33. Kaestner, Robert and Neeraj Kaushal. 2013. “Acculturation and Health Insurance of
    Mexicans in the US.” Review of International Economics, 21(2):233-48.
34. Gordon, Rachel A., Fujimoto, Ken, Kaestner, Robert and Sanders Korenman. 2013. “An
    Assessment of the Validity of the ECERS-R with Implications for Measures of Child Care
    Quality and Relations to Child Development.” Developmental Psychology, 49(1), 146-160.
35. Kaestner, Robert. 2013. “The Grossman model after 40 years: a reply to Peter Zweifel.” The
    European Journal of Health Economics, 14(2):357-360.
36. Colwell, Nicole, Gordon, Rachel A., Fujimoto, Ken,Kaestner, Robert, and Sanders
    Korenman. 2013. “New Evidence on the Validity of the Arnett Caregiver Interaction Scale:
    Results from the Early Childhood Longitudinal Study-Birth Cohort.” Early Childhood
    Research Quarterly,28:218-233.
37. Sanders Korenman; Kristin S Abner; Robert Kaestner; Rachel A Gordon. 2013. “The Child
    and Adult Care Food Program and the Nutrition of Preschoolers.” Early Childhood Research
    Quarterly, 28: 325– 336
38. Kaestner, Robert, Anthony Lo Sasso, Kevin Callison and Benjamin Yarnoff. 2013. “Youth
    Employment and Substance Use.” Social Science Research, 42(1):169-85.
39. Kaestner, Robert and Neeraj Kaushal. 2012. “Effect of Immigrant Nurses on Labor Market
    Outcomes of US Nurses.” Journal of Urban Economics 71:219-229
40. Kaestner, Robert and Nasreen Khan. 2012. Medicare Part D and its Effect on the Use of
    Prescription Drugs and Use of Other Health Care Services of the Elderly.” Journal of Policy
    Analysis and Management 31(2):253-279.
41. Gordon, Rachel A., Robert Kaestner, Sanders Korenman, and Kristin Abner. 2011. "The
    Child and Adult Care Food Program: Who is Served and Why?" Social Service Review 85
    (3): 359-400. Frank R. Breul Memorial Prize for the best publication in Social Services
    Review 2011
42. Kaestner, Robert and Benjamin Yarnoff. 2011. The Long Term Effects of Minimum Legal
    Drinking Age Laws on Adult Alcohol Use and Traffic Fatalities. Journal of Law and
    Economics 54:365-388.
43. Kaestner, Robert and Kevin Callison. 2011. “Adolescent Cognitive and Non-cognitive
    Correlates of Adult Health" Journal of Human Capital Vol. 5, No. 1, pp. 29-69.
44. Dhaval M Dave, Sandra L Decker, Robert Kaestner and Kosali Ilayperuma Simon. 2010.
    “The Effect of Medicaid Expansions on the Health Insurance Coverage of Pregnant Women:
    An Analysis Using Deliveries.” Inquiry: Winter 2010/2011, Vol. 47, No. 4, pp. 315-330.
45. Zhao, Zhenxiang and Robert Kaestner. 2010. “Effects of Urban Sprawl on Obesity.” Journal
    of Health Economics. 29(6):779-787.
46. Silber, Jeffrey H., Kaestner, Robert, Even-Shoshan, Orit, Wang, Yanghli, and Laura Bressler.
    2010. “Aggressive Treatment Style and Surgical Outcomes.” Health Services Research.
    45(6):1872-1892. AcademyHealth Article of the Year 2011.
47. Kaestner, Robert and Jeffrey Silber. 2010. “Evidence on the Efficacy of Inpatient Spending
    on Medicare Patients.” Milbank Quarterly 88(4): 560-594. Article of the Year 2011,
    AcademyHealth




                                                                                             15
  Case: 1:18-cv-05492 Document #: 105-1 Filed: 01/31/20 Page 17 of 17 PageID #:803




48. LoSasso, Anthony, Lorens Helmchen and Robert Kaestner. 2010. “The Effects of Consumer-
    Directed Health Plans on Health Care Spending.” Journal of Risk and Insurance 77(1); 85-
    103.
49. Kaestner, Robert and Xin Xu. 2010. “Title IX, Girls' Sports Participation, and Adult Female
    Physical Activity and Weight.” Evaluation Review 34: 52-78.
50. Khan, Nasreen, Robert Kaestner, JW Salmon and B Gutierrez. 2010. “Does Supply
    Influence Mammography Screening?” American Journal of Health Behavior 34(4):465-75.




                                                                                             16
